DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
In Claim 1, “the attachment device that receives the coupling feature to couple the wearable device to the attachment device in the first configuration” should read “wherein the attachment device is configured to receive the coupling feature to couple the wearable device to the attachment device in the first configuration”, for clarity.  
In Claim 9, “the attachment device that receives the coupling feature to couple the wearable device to the attachment device in the first configuration” should read “wherein the attachment device is configured to receive the coupling feature to couple the wearable device to the attachment device in the first configuration”, for clarity.  
In Claim 17, “the attachment device that receives the coupling feature to couple the wearable device to the attachment device in the first configuration” should read “wherein the attachment device is configured to receive the coupling feature to couple the wearable device to the attachment device in the first configuration”, for clarity.  
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 09/02/2021, with respect to the rejection(s) of claim(s) 1-12 and 14-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong in view of Brister, Donahoe, Ringemann, and Deterding.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2016/0100758 A1, hereinafter Jeong) in view of Brister et al (US 2017/0367627 Al, hereinafter Brister), and further in view of Donahoe et al (US 2018/0295895 Al, hereinafter Donahoe). 
Regarding Claim 1, Jeong discloses a physiological characteristic monitoring system, comprising: 

a wearable device (Element 2300, Fig. 3A) coupled to an attachment device (Element 2100, Fig. 3A) in a first configuration, the wearable device including a coupling feature to couple to the attachment device in the first configuration (“The strap part 2100 and the main body 2300 may be separable or may have one body that is not separated”, [0063]; if they are seperable, there must exist a coupling feature to couple them together when not separated), the wearable device uncoupled from the physiological characteristic sensor in the first configuration ("Sensor 3000 ... is detachable", [0064]) and the wearable device having a connector (Element 2120, Fig. 3A) to couple to the sensor connector in a second configuration ("When the sensor 3000 is attached to the first interface 2120 of the wearable device 2000, the plurality of pins of the first interface 2120 may contact the electrodes of the sensor interface 3300 of the sensor 3000, respectively, and connect the wearable device 2000 and the sensor 3000", [0070]), the wearable device including a controller (Element 2310, Fig. 9) configured to receive the sensor signals from the physiological characteristic sensor in the second configuration ("The controller 2310 of the wearable device 2000 may recognize a type of the attached sensor 3000, based on the biological signal detection information that is received via the interface", [0121]) and to determine a current value of the physiological characteristic based on the sensor signals of the physiological characteristic sensor (Step S1140, Fig. 11, "the wearable device 2000 may generate, based on the received biological signal, biological information that corresponds to a type of the recognized sensor 3000", [0142]), the wearable device including a user interface having a display (Element 2351, Fig. 9); and 
wherein the attachment device is configured to receive the coupling feature to couple the wearable device to the attachment device in the first configuration such that the attachment device covers the connector in the first configuration, the attachment device to couple the wearable device to the user.

However, Brister teaches a sensor base (Element 14, Fig. 1) having an adhesive patch (Element 8, Fig. 1) coupled to the sensor base (See Fig. 1), the adhesive patch to couple the physiological characteristic sensor to an anatomy of a user. The adhesive patch of Brister can be added to the physiological characteristic sensor of Jeong (for example, to the sensor connector) to create the second configuration wherein the wearable device is coupled to the user via the sensor connector and the adhesive patch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the system of Jeong, with the adhesive patch functionality of Brister, because the adhesive pad in Brister has the same purpose as the patch in the claim, namely, to couple the physiological characteristic sensor to an anatomy of a user. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Furthermore, an adhesive patch has the additional benefits of being able to conform to and/or aerate the patient’s skin, as taught by Brister ([0112]).
Donahoe teaches wherein an attachment device (Element 20, Fig. 63; “housing 20 …may be used with … armbands, waistbands, harnesses, or other wearable articles”, [0195]) is configured to receive a coupling feature (Element 21, Fig. 63) to couple the wearable device (Element 80, Fig. 62) to the attachment device in the first configuration (See Fig. 63) such that the attachment device covers a connector (Element 57, Fig. 72) in the first configuration, the attachment device to couple the wearable device to the user. It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 2, modified Jeong discloses the physiological characteristic monitoring system of Claim 1, further comprising an electronic device (Element 1000, Fig. 1 ), the electronic device in communication with the wearable device (Fig. 2,"a mobile device 1000 and the wearable device 2000 may exchange data wirelessly", [0049]).
Regarding Claim 3, modified Jeong discloses the physiological characteristic monitoring system of Claim 2, wherein the controller of the wearable device (Element 2310, Fig. 9) is configured to store the current value of the physiological characteristic in a physiological datastore (Element 2310 "may include a ... memory ... [and] a central processing unit (CPU)", [0105]; "the CPU may perform various operations by using ... data ... or the like stored in the memory", [0 106]) and based on a data request from the electronic device (Information is transmitted to device 1000 [0049, 0050, 0071], inferring communication protocols have been established such as data requests), the controller of the wearable device is configured to output stored values of the physiological characteristic as user data for the electronic device ("Further, the wearable device 2000 may include a communication unit 2150 that transmits the biological information to an external device", [0072]).
Regarding Claim 6, modified Jeong discloses the physiological characteristic monitoring system of Claim 1, wherein based on the sensor signals from the physiological characteristic sensor ("based on the biological signal that is received via the interface of the wearable device 2000 that includes at least one of the first interface 2120 ... "; 2120 receives data from sensor 3000, [0068]), the controller of the wearable device is configured to generate physiological value user interface data ("the controller 2310 may generate biological information", [023]) for rendering on the display an indication of the current value of the physiological characteristic ("The output unit 2350 of the wearable device 2000 may output the biological information that is generated based on the biological signal that is received from the sensor 3000 attached to the wearable device 2000", [0124]).

Claims 5, 8-11, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Brister and Donahoe, and further in view of Ringemann (US 2019/0274603 A1, hereinafter Ringemann).
Regarding Claim 5, modified Jeong discloses the physiological characteristic monitoring system of Claim 1. Modified Jeong does not expressly disclose the wearable device further comprising at least one activity sensor configured to observe an activity level of the user and to generate sensor signals based on the observation. However, Ringemann teaches the wearable device further comprising at least one activity sensor (Element 7, Fig. 1) configured to observe an activity level of the user ("The sensor signals indicating behavioral parameters ... ", [0022]) and to generate activity sensor signals based on the observation (" ... may be collected by one or more [behavioral] sensor devices", [0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeong with Ringemann, by adding to the physiological characteristic monitoring system of Jeong, with the wearable device further comprising at least one activity sensor that observes an activity level of the user and generates sensor signals based on the observation of Ringemann, to correlate glucose and activity levels and better engender immediate action to maintain glucose control and reduce time spent in hyperglycemia, as taught by Ringemann ([0009]).
Regarding Claim 8, Jeong discloses the physiological characteristic monitoring system of Claim
 1. Jeong discloses the claimed invention except for expressly disclosing the physiological characteristic being a blood glucose level and the physiological characteristic sensor being a continuous blood glucose monitor. However, Ringemann teaches the physiological characteristic being a blood glucose level (“the system may be configured to automatically analyze and display continuous blood glucose monitoring data indicative of a blood glucose level”, [0039]) and the physiological characteristic sensor being a continuous blood glucose monitor (“Accordingly, in the case of a glucose sensor, the body sensor 6 can  be communicatively coupled with…a smart glucose meter…and can provide CGM data, i.e. glucose data that is sampled continuously throughout the life of the sensor”, [0046]). It would have been obvious to 
Regarding Claim 9, Jeong discloses a physiological characteristic monitoring system, comprising: 
a physiological characteristic sensor (Element 3000, Fig. 2) configured to observe a physiological characteristic ("the biological signal ... is detected by the attached sensor 3000", [0058]) and to generate sensor signals based on the observation ("The sensor 3000 ... may transmit. .. the biological signal ... to the wearable device 2000"), the physiological characteristic sensor including a sensor base having a sensor connector (Element 3300, Fig. 2), the adhesive patch to be coupled to an anatomy of a user; 
a wearable device (Element 2300, Fig. 3A) including a coupling featur
a user interface including a display (Element 2351, Fig. 9); and
a controller (Element 2310, Fig. 9) configured to receive the sensor signals from the physiological characteristic sensor in the second configuration ("The controller 2310 of the 
Jeong discloses the claimed invention except for expressly disclosing the physiological characteristic sensor including an adhesive patch coupled to the sensor base, wherein the wearable device is coupled to the user via the sensor connector and the adhesive patch in the second configuration;
at least one activity sensor that is configured to observe an activity level of the user and to generate activity sensor signals based on the observation of the activity level; 
wherein the controller is configured to determine a current activity level of the user based on the activity sensor signals of the at least one activity sensor; and 
wherein the attachment device is configured to receive the coupling feature to couple the wearable device to the attachment device in the first configuration such that the attachment device covers the 4Appl. No. 16/225,768 Reply to Office Action of July 8, 2021connector in the first configuration, the attachment device to couple the wearable device to the user.  
However, Brister teaches a sensor base having an adhesive patch (Element 8, Fig. 1) coupled to the sensor base (Element 14, Fig. 1), the adhesive patch to couple the physiological characteristic sensor (Element 32, Fig. 1) to an anatomy of a user. The adhesive patch of Brister can be added to the physiological characteristic sensor of Jeong to create the second configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 
Ringemann teaches the wearable device including: at least one activity sensor (Element 7, Fig. 1) that is configured to observe an activity level of the user ("The sensor signals indicating behavioral parameters ... ", [0022]) and to generate activity sensor signals based on the observation of the activity level (" ... maybe collected by one or more [behavioral] sensor devices", [0022]); 
wherein the controller is configured to determine a current activity level of the user (Step 23, Fig. 2, "Therefore, activity parameters such as jogging or walking ... are assigned to the respective glucose profile", [0051]) based on the activity sensor signals of the at least one activity sensor (Step 21 comes before Step 23, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeong with Ringemann, by adding to the physiological characteristic monitoring system of Jeong, with the activity sensor and determining a current activity level of the user of Ringemann, to correlate glucose and activity levels and better engender immediate action to maintain glucose control and reduce time spent in hyperglycemia, as taught by Ringemann ([0009]).
Donahoe teaches wherein an attachment device (Element 20, Fig. 63; “housing 20 …may be used with … armbands, waistbands, harnesses, or other wearable articles”, [0195]) is configured to receive a coupling feature (Element 21, Fig. 63) to couple the wearable device (Element 80, Fig. 62) to the attachment device in the first configuration (See Fig. 63) such that the attachment device covers a connector (Element 57, Fig. 72) in the first configuration, the attachment device to couple the wearable device to the user. It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 10, modified Jeong discloses an electronic device (Element 1000, Fig. 1), the electronic device in communication with the wearable device (Fig. 2, "a mobile device 1000 and the wearable device 2000 may exchange data wirelessly", [0049]).
Regarding Claim 11, modified Jeong discloses the physiological characteristic monitoring system of Claim 10. Modified Jeong further discloses wherein the controller of the wearable device is configured to store the current value of the physiological characteristic in a physiological datastore (Element 2310 "may include a ... memory ... [ and] a central processing unit ( CPU)", [ 0105]; "the CPU may perform various operations by using ... data ... or the like stored in the memory", [0106]), and based on a data request from the electronic device (Information is transmitted to device 1000 [0049, 0050, 0071 ]; inferring communication protocols have been established such as data requests), the controller of the wearable device is configured to output stored values of the physiological characteristic ("Further, the wearable device 2000 may include a communication unit 2150 that transmits the biological information to an external device", [0072]).  Modified Jeong discloses the claimed invention except for expressly disclosing wherein the controller of the wearable device is configured to to store the current activity level in an activity datastore and output stored values of the current activity level as user data for the electronic device. However, Ringemann teaches storing the current activity level in an activity datastore (Step 21, Fig. 2, "Personal behavioral data, e.g. sensor measurements, are received by processor 1 in step 21 ", [0049]; the processor is a "data processor'', [0048]; and performs the method found in Fig. 2 using machine readable instructions ([0047]) stored in a memory 2 ([0042])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the physiological characteristic monitoring system of Jeong, with the storing the current activity level in an activity datastore of Ringemann, because correlating glucose and activity levels better engenders 
Ringemann teaches the controller of the wearable device outputting stored values of the current activity level as user data ("personal behavioral data, e.g. sensor measurements, are received by the processor l", [0049]; personal behavior data comes from behavioral sensors 7, which can sense body movement, [0049] ) for the electronic device (Processor 1 can be split into processors 1a, 1b that may be separately located within discrete components such as a glucose meter, a medication delivery device, a portable phone, a portable digital assistant, a mobile computing device, ... a desktop computer, or a server... the subprocessors 1a, 1b may be communicatively coupled with one another", [0043]; under broadest reasonable interpretation this includes a wearable device coupled with an electronic device such as a computer or a mobile phone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the physiological characteristic monitoring system of Jeong, with the controller of the wearable device outputting stored values of the current activity level as user data for the electronic device of Ringemann, because correlating glucose and activity levels better engenders immediate action to maintain glucose control and reduce time spent in hyperglycemia, as taught by Ringemann ([0009]).
Regarding Claim 14, modified Jeong discloses the physiological characteristic monitoring system of Claim 9. Ringemann teaches based on the activity sensor signals (Step 21, Fig. 2) from the at least one activity sensor, the controller of the wearable device being configured to generate activity user interface data (Step 26, Fig. 2; Fig. 2 method is done by Element 1, [0047]) for rendering on the display an indication of the current activity level of the user ("a graphical representation representing the analysis data may be provided on the human machine interface 5, which for example, is provided on a display", [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeong with Ringemann, by adding to the physiological characteristic monitoring system of Jeong, with the controller of the wearable device being configured to generate activity user interface data for rendering on the display of Ringemann, to allow the user to 
Regarding Claim 16, modified Jeong discloses the physiological characteristic monitoring system of Claim 9. Modified Jeong discloses the claimed invention except for expressly disclosing wherein the physiological characteristic is a blood glucose level, and the physiological characteristic sensor is a continuous blood glucose monitor.  Ringemann teaches wherein the physiological characteristic is a blood glucose level ("the system may be configured to automatically analyze and display continuous blood glucose monitoring data indicative of a blood glucose level", [0039]), the physiological characteristic sensor is a continuous blood glucose monitor ("Accordingly, in the case of a glucose sensor, the body sensor 6 can be communicatively coupled with ... a smart glucose meter. .. and can provide CGM data, i.e. glucose data that is sampled continuously throughout the life of the sensor", [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the physiological characteristic monitoring system of Jeong in view of Ringemann, with the physiological characteristic being a blood glucose level and the physiological characteristic sensor being a continuous blood glucose monitor of Ringemann, because glucose monitoring helps people with diabetes manage the disease and avoid its associated problems, as taught by Ringemann [0003].
Regarding Claim 17, Jeong discloses a physiological characteristic monitoring system, comprising: 
a physiological characteristic sensor (Element 3000, Fig. 2) configured to observe a physiological characteristic ("the biological signal ... is detected by the attached sensor 3000", [0058]) associated with a user and to generate sensor signals based on the observation, ("The sensor 3000 ... may transmit. .. the biological signal ... to the wearable device 2000"), the physiological characteristic sensor including a sensor base having a sensor connector (Element 3300, Fig. 2); 

a user interface including a display (Element 2351, Fig. 9); and 
(Element 2310, Fig. 9) configured to receive the sensor signals from the physiological characteristic sensor in the second configuration ("The controller 2310 of the wearable device 2000 may recognize a type of the attached sensor 3000, based on the biological signal detection information that is received via the interface", [0121]) and to determine a current value of the physiological characteristic level based on the sensor signals of the physiological characteristic sensor (Step S1140, Fig. 11, "the wearable device 2000 may generate, based on the received biological signal, biological information that corresponds to a type of the recognized sensor 3000", [0142]), the controller of the wearable device is configured to generate physiological value user interface data ("the controller 2310 may generate biological information", [023]) for rendering on the display an indication of the current value of the physiological characteristic level ("The output unit 2350 of the wearable device 2000 may output the biological information that is generated based on the biological signal that is received from the sensor 3000 attached to the wearable device 2000", [0124]).  
Modified Jeong discloses the claimed invention except for expressly disclosing the physiological characteristic to be a blood glucose level, the physiological characteristic sensor including a glucose 
wherein the wearable device is coupled to the user via the sensor connector and the adhesive patch in the second configuration; 
wherein the wearable device includes at least one activity sensor that observes an activity level of the user and generates activity sensor signals based on the observation of the activity level, and is configured to determine a current activity level of the user based on the activity sensor signals of the at least one activity sensor and6Appl. No. 16/225,768 Reply to Office Action of July 8, 2021based on the sensor signals from the physiological characteristic sensor; and 
the attachment device that receives the coupling feature to couple the wearable device to the attachment device in the first configuration such that the attachment device covers the connector in the first configuration, the attachment device to couple the wearable device to the user.
However, Brister teaches the physiological characteristic to be a blood glucose level (“the present invention relates to systems and methods for transcutaneous measurement of glucose in a host”, Abstract), the physiological characteristic sensor including a glucose sensor (Element 32, Fig. 8D) to be positioned within a subcutaneous tissue of a user (“In one embodiment, an applicator 12 is provided for inserting the sensor 32 through the host's skin at the appropriate insertion angle with the aid of a needle (see FIGS. 6 through 8)…”, [0106]); and the physiological characteristic sensor including an adhesive patch (Element 8, Fig. 1) coupled to the sensor base (Element 14, Fig. 1), the adhesive patch to be coupled to an anatomy of the user. The adhesive patch of Brister can be added to the physiological characteristic sensor of Jeong to create the second configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the system of Jeong, with the adhesive patch functionality of Brister, because the adhesive pad in Brister has the same purpose as the patch in the claim, namely, to couple the physiological characteristic sensor to an anatomy of a user. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeong, to make the physiological characteristic to be blood glucose level, and add the glucose sensor to be positioned within a subcutaneous tissue of a user of Brister, because there is a need for continuous blood glucose monitoring that is comfortable and convenient, as taught by Brister ([0004]). 
Ringemann teaches the wearable device including: at least one activity sensor (Element 7, Fig. 1) that observes an activity level of the user ("The sensor signals indicating behavioral parameters ... ", [0022]) and generates activity sensor signals based on the observation of the activity level (" ... maybe collected by one or more [behavioral] sensor devices", [0022]); and a controller (Element 1, Fig. 1) that is configured to determine a current activity level of the user (Step 23, Fig. 2, "Therefore, activity parameters such as jogging or walking ... are assigned to the respective glucose profile", [0051]) based on the activity sensor signals of the at least one activity sensor (Step 21 comes before Step 23, Fig. 2) and6Appl. No. 16/225,768 Reply to Office Action of July 8, 2021based on the sensor signals from the physiological characteristic sensor (Step 20 comes before Step 23, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeong with Ringemann, by adding to the physiological characteristic monitoring system of Jeong, with the activity sensor and determining a current activity level of the user of Ringemann, to correlate glucose and activity levels and better engender immediate action to maintain glucose control and reduce time spent in hyperglycemia, as taught by Ringemann ([0009]).
Donahoe teaches the attachment device (Element 20, Fig. 63; “housing 20 …may be used with … armbands, waistbands, harnesses, or other wearable articles”, [0195]) that receives the coupling feature (Element 21, Fig. 63) to couple the wearable device to the attachment device in the first configuration such that the attachment device covers the connector (Element 57, Fig. 72) in the first configuration, the attachment device to couple the wearable device to the user. It would have been obvious to one of 
Regarding Claim 18, Jeong discloses the physiological characteristic monitoring system of Claim 17, wherein the controller of the wearable device (Element 2310, Fig. 9) is configured to store the current value of the blood glucose level in a physiological datastore (Element 2310 "may include a ... memory ... [and] a central processing unit (CPU)", [0105]; "the CPU may perform various operations by using ... data ... or the like stored in the memory", [0106]), and the physiological characteristic monitoring system further comprises an electronic device (Element 1000, Fig. 1), the electronic device in communication with the wearable device (Fig. 2, "a mobile device 1000 and the wearable device 2000 may exchange data wirelessly", [0049]) and based on a data request from the electronic device (Information is transmitted to device 1000 [0049, 0050, 0071], inferring communication protocols have been established such as data requests), the controller of the wearable device is configured to output stored values of the physiological characteristic as user data for the electronic device ("Further, the wearable device 2000 may include a communication unit 2150 that transmits the biological information to an external device", [0072]). Jeong discloses the claimed invention except for expressly disclosing wherein the controller of the wearable device is configured to store the current activity level in an activity datastore and output stored values of the current activity level as user data for the electronic device. However, Ringemann teaches storing the current activity level in an activity datastore (Step 21, Fig. 2, "Personal behavioral data, e.g. sensor measurements, are received by processor 1 in step 21 ", [0049]; the processor is a "data processor", [0048]; and performs the method found in Fig. 2 using machine readable instructions ([0047]) stored in a memory 2 ([0042])), and outputting stored values of the current activity level as user data for the electronic device ("personal behavioral data, e.g. sensor measurements, are received by the processor l", [0049]; personal behavior data comes from behavioral sensors 7, which can sense body movement, [0049]). It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 20, Jeong in view of Ringemann discloses the physiological characteristic monitoring system of Claim 17. Ringemann teaches the physiological characteristic sensor being a continuous blood glucose monitor ("Accordingly, in the case of a glucose sensor, the body sensor 6 can be communicatively coupled with ... a smart glucose meter... and can provide CGM data, i.e. glucose data that is sampled continuously throughout the life of the sensor", [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the physiological characteristic monitoring system of Jeong in view of Ringemann, with the physiological characteristic sensor being a continuous blood glucose monitor of Ringemann, because continuous glucose monitoring helps people with diabetes manage the disease and avoid its associated problems, as taught by Ringemann [0003]).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Brister and Donahoe, and further in view of Deterding (International Patent Application No. WO 2017/091726, hereinafter Deterding).
Regarding Claim 4, modified Jeong discloses the physiological characteristic monitoring system of Claim 3. Modified Jeong discloses the claimed invention except for expressly disclosing wherein the electronic device is configured to output an alert to the medical provider based on the user data. However, Deterding teaches the electronic device outputting an alert to the medical provider based on the user data ("If health status deviates from baseline an alert will be wirelessly transmitted to portable electronic 
Regarding Claim 7, modified Jeong discloses the limitations of Claim 6 and a wearable device (Element 2000) with a controller (Element 2310) and a display (Element 2351). Modified Jeong does not expressly disclose wherein the controller of the wearable device is configured to determine whether the current value of the physiological characteristic exceeds a threshold, and to generate prompt user interface data for rendering a prompt user interface on the display that indicates a prompt for the user to take medicine based on the determination that the current value of the physiological characteristic exceeds the threshold. However, Deterding teaches determining whether the current value of the physiological characteristic exceeds a threshold ("If health status deviates (e.g., more than a set percentage or less than a set percentage)", [0038]), and generating prompt user interface data for a prompt ("an alert will be wirelessly transmitted", [0038]) for the user to take medicine ("provided with an intervention", [0058]) based on the determination that the current value of the physiological characteristic exceeds the threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological characteristic monitoring system of Jeong, with the method of Deterding, because medical consumers are seeking more customized solutions for medicine and wellness to support personalized health, as taught by Deterding ([0003]).

Claims 12, 15 and 19 are rejected under 35 U.S. C. 103 as being unpatentable Jeong in view of Brister, Donahoe, and Ringemann, and further in view of Deterding.
Regarding Claim 12, modified Jeong discloses the physiological characteristic monitoring system of Claim 11. Modified Jeong discloses the claimed invention except for expressly disclosing the electronic device being configured to output an alert to the medical provider based on the user data. 
Regarding Claim 15, modified Jeong discloses the physiological characteristic monitoring system of Claim 9, and a wearable device with a controller and a display (Element 2310, element 2351). Modified Jeong discloses the claimed invention except for expressly disclosing wherein the controller is configured to determine whether the current value of the physiological characteristic exceeds a threshold, and to generate prompt user interface data for a prompt for the user to take medicine based on the determination that the current value of the physiological characteristic exceeds the threshold. However, Deterding teaches determining whether the current value of the physiological characteristic exceeds a threshold ("If health status deviates (e.g., more than a set percentage or less than a set percentage)", [0038]), and generating prompt user interface data for a prompt ("an alert will be wirelessly transmitted", [0038]) for the user to take medicine ("provided with an intervention", [0058]) based on the determination that the current value of the physiological characteristic exceeds the threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological characteristic monitoring system of Jeong in view of Ringemann, with the method of Deterding, because medical consumers are seeking more customized solutions for medicine and wellness to support personalized health, as taught by Deterding ([0003]).
Regarding Claim 19, modified Jeong discloses the physiological characteristic monitoring system of Claim 17, the physiological characteristic being a blood glucose level, and a wearable device 
Ringemann teaches wherein the prompt is for the user to take insulin (“The recommendation may indicate an insulin bolus”, [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Jeong, with the medication being specifically insulin, because there are a finite number of identified, predictable solutions for the treatment of diabetes, including insulin. One of ordinary skill in the art could have pursued any one of these known solutions with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791